—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered November 18, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the second and third degrees and conspiracy in the second degree, and sentencing him to consecutive terms of 8 years to life, 4 to 12 years, and 8 to 24 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no reason to disturb the jury’s credibility determinations. Defendant’s role in the drug-selling operation was clearly established.
We perceive no basis for reduction of sentence. Concur— Sullivan, P. J., Rosenberger, Nardelli, Tom and Mazzarelli, JJ.